Adams, J.:
The evidence in this case, although somewhat conflicting upon the main issues, was amply sufficient to uphold the verdict of the-jury.; and, after a careful examination of the record, the only questions which seem to require any serious consideration upon this review are those which arise upon the- defendant’s exceptions to certain portions of the judge’s charge.
The learned court, in instructing the jury with reference to the obligation which rested upon the defendant in its relation of master, stated that “ He was bound to provide reasonably safe and adequate machinery for the operator to work with-; ” and this language is objected to by the defendant’s counsel as an improper statement of the rule applicable to cases of this character. Strictly speaking, the learned counsel is probably correct in the criticism which he makes, for, to have been exact in his statement of the law, the court should have instructed the jury that the measure of the defendant’s duty was to exercise reasonable care in providing machinery which was reasonably safe and proper for the conduct of its business. The distinction, however, between the two statements is a narrow one, and it would require very careful discrimination to discern the difference between the exercise of reasonable care in the furnishing of machinery, and the providing of machinery which was reasonably safe and adequate, for the purpose for which it -was designed; andan examination of the cases will show that there is abundant authority for the statement- of the proposition in either form. In the case of Burke v. Witherbee (98 N. Y. 562-565), which was an action similar in character, to the one under consideration, the learned judge who wrote the opinion, in defining the obligation which Tested upon the defendants in that case, stated the rule as follows: “ They were under a duty to furnish.reasonably safe and suitable appliances—such-as a prudent man would furnish if his own life were exposed to the *421danger that would result from unsuitable or defective appliances.” And again in Stringham v. Hilton (111 N. Y. 188-195) it is said: “ A master is not bound to furnish the best of known or conceivable appliances; he is required to furnish such as are reasonably safe.” It is not at all probable and hardly possible that the jury in this case were in any degree misled with regard to the measure of the defendant’s liability by the language of the court to which exception is taken, and inasmuch as the attention of the trial court was not called to the distinction which the defendant’s counsel now seeks to make, we do not think he should be permitted to derive any benefit from his exception. (Probst v. Delamater, 100 N. Y. 266.)
It is also contended that the learned judge erred in charging the jury that the foreman of the defendant’s factory was, to all intents and purposes, the defendant. We are unable to discover any error in this instruction. It is a rule of law now too well established to admit of any discussion that the duty which a master owes to a servant of exercising proper care in providing suitable machinery is one which cannot be delegated. (Corcoran v. Holbrook, 59 N. Y. 517; McGovern v. C. V. R. R. Co., 123 id. 280.) If, however, there were any doubt upon this subject, it was resolved by the evidence of the defendant’s superintendent himself, who, upon being Called as a witness in behalf of the plaintiff, testified as follows: “ I am foreman of the defendant at Orchard Park and had charge of the factory when the plaintiff’s daughter was hurt, with full power to run things and direct the employees.”
Another -exception upon which some stress appears to be laid by the defendant’s counsel is that which was taken to the instructions given by the learned court to the jury with regard to the obligation which rested upon the defendant to give suitable instructions to the plaintiff’s daughter respecting the dangers which were to be apprehended from the use of the machine in question. If the statement to which exception is taken had been to the effect that -a duty rested upon the defendant of instructing the plaintiff’s daughter with regard to the operation of the machine in question, without any limitation or qualification, as the counsel appears to think was the case, there would be more force to his objection; but a careful reading of the entire charge will show that the learned judge was quite particular *422to state the rule precisely as the defendant’s counsel insists it ought to-have been stated, for, after defining the duty of the master with reference to instructing his employees, he uses this language: “ If the danger of this machine was so apparent that .the child could see and comprehend that if she put her hand in there it would get hurt, no-extent of instruction would save her from getting injured, because she could see the danger, and consequently you are to look at this machine as bearing upon the proposition as to whether she received proper instructions or not.” And in another part of the charge it is further stated “ that if she did not know about these knives, if they were so apparent, obvious and visible that if she .chose to put her hand in she would get it caught, it would be negligence on her part.”
The only -remaining exception which .appears, to demand any consideration is that which was taken to the language of the charge respecting the necessity of placing suitable guards upon the machine in order to protect the hands of the person operating it, the contention being that it was left to the" jury to say whether or not it was. possible to have placed some additional safeguards about this machine, and that they were permitted to infer, if such were the case, that the omission to furnish them was negligence upon the part of the defendant. It is, of course, a familiar rule that a master is not bound to furnish the safest possible machinery or appliances for his employee to operate with (Hickey v. Taaffe, 105 N. Y. 26; Harley v. B. C. M. Co., 142 id. 31), and it is insisted that the learned court, in saying what it did with respect to providing suitable guards for the defendant’s machine, permitted the jury to disregard this rule and adopt a different one; but here again is afforded an illustration of the impropriety of selecting a single sentence from a charge, and insisting that it represents what was actually said, without reference to the language which precedes or follows it. The learned court did state to the jury that “ the proposition is, was it possible to put guards on this machine so it would protect the hands of the person operating it,” and, did this embrace all that was said upon that subject, the defendant’s counsel would perhaps^ be warranted in insisting that an error was committed which would require reversal at our hands; hut we find, in connection with the language criticised, the following statement, which pre *423cedes it: “As before stated, the master is not bound to furnish the best machine, although the testimony tends to establish this machine is the best in use ; ” and then, after stating the proposition complained of, he follows it up with this further instruction and explanation : “ Much testimony has been read as bearing upon the practicability of putting a guard on there. Ton are to take all that evidence into consideration, as well as all the surroundings of this machine, and determine whether the master has discharged his duty in furnishing a reasonably .safe and proper machine for this girl to perform her work upon. If you find this was guarded by all the means that were practicable, the defendant would have answered all the requirements and the infant would then assume what risk of injury there was in its operations. If you find that the machine could have been more effectually guarded, and still possess its utility, you could find that the master has failed to discharge its duty in that regard.”
In view of the undisputed evidence in the case we do not think that this statement of the rule is open to very serious criticism. The testimony ,of the defendant’s witnesses does not appear inextenso in the record; but in lieu thereof the appeal book contains a summary of the same, which presumably was agreed upon by counsel for the respective parties, and from this summary we learn that during the year 1891 the defendant or its secretary, who had charge of the manufacturing, came to the conclusion that this machine needed to be more effectually guarded, and that the defendant was led to consider the subject of guards upon this machine by having arrived at this conclusion, and that it regarded it more or less dangerous because of the absence of guards in the year 1892 ; that defendant had never tried a guard bolted to the upper part of the machine marked “A,” and that if a guard were constructed with the top thereof high enough above the cutter to allow room for the ears of corn to pop up and strike it, it would not interfere with the work of the machine. This evidence, it seems to us, is virtually an admission upon the part of the defendant that some additional means might and should have been adopted by the defendant in order to protect its employees from the risk which: attended the operation of this machine. And, this being the case, we fail to see how the defendant, was prejudiced by the instructions. *424of the learned court in the language above quoted. The charge, in its entirety, was a full and, we think, a fair statement of .the law applicable to the souiewhat peculiar facts of this case, and we find no error therein which requires us to disturb the Verdict reached by the jury.
The judgment.and order' appealed from should, therefore, be affirmed, with costs.
All concurred.
Judgment and- order affirmed, with costs.